EXHIBIT 10.6

NABI BIOPHARMACEUTICALS

BASE SALARY LEVELS OF EXECUTIVE OFFICERS

On May 10, 2006, the Compensation Committee of the Board of Directors approved
the following base salary levels for the following executive officers of Nabi
Biopharmaceuticals pursuant to the terms of their employment agreements:

 

Name

  

Base Salary

as of May 2006

Thomas H. McLain

   $ 475,000

Henrik S.Rasmussen, M.D., Ph.D.

   $ 306,000

Raafat E.F. Fahim, Ph.D.

   $ 306,000

Joseph Johnson

   $ 260,000